


110 HR 5863 IH: Southwest Border Violence Reduction

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5863
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize additional resources to identify and
		  eliminate illicit sources of firearms smuggled into Mexico for use by violent
		  drug trafficking organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southwest Border Violence Reduction
			 Act of 2008.
		2.Project
			 gunrunner
			(a)In
			 generalThe Attorney General shall dedicate and expand the
			 resources provided for the Project Gunrunner initiative of the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives to identify, investigate, and
			 prosecute individuals involved in the trafficking of firearms across the
			 international border between the United States and Mexico.
			(b)ActivitiesIn
			 carrying out this section, the Attorney General shall—
				(1)assign additional
			 agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the area
			 of the United States adjacent to the international border between the United
			 States and Mexico to support the expansion of Project Gunrunner teams;
				(2)establish not
			 fewer than 1 Project Gunrunner team in each State along the international
			 border between the United States and Mexico; and
				(3)coordinate with the
			 heads of other relevant Federal law enforcement agencies and State and local
			 law enforcement agencies to address firearms trafficking in a comprehensive
			 manner.
				(c)Additional
			 staffThe Attorney General may hire additional persons to be
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives agents for, and may use
			 such other resources as may be necessary to adequately support, Project
			 Gunrunner.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $15,000,000 for each of fiscal years 2009 and 2010 to carry out this
			 section.
			3.Enhanced
			 international cooperation
			(a)In
			 generalThe Attorney General, in cooperation with the Secretary
			 of State, shall—
				(1)assign agents of
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the United States
			 mission in Mexico, to work with Mexican law enforcement agencies in conducting
			 investigations relating to firearms trafficking and other criminal
			 enterprises;
				(2)provide the
			 equipment and technological resources necessary to support investigations and
			 to trace firearms recovered in Mexico; and
				(3)support the
			 training of vetted Mexican law enforcement officers in serial number
			 restoration techniques, canine explosive detection, and antitrafficking
			 tactics.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated $9,500,000
			 for each of fiscal years 2009 and 2010 to carry out this section.
			
